               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HOLLIE ADAMS, et al.,         :  Civil No. 1:19-CV-336
                              :
       Plaintiffs,            :
                              :
       v.                     :
                              :
TEAMSTERS UNION LOCAL 429, et :
al.                           :
                              :
       Defendants.            : Judge Sylvia H. Rambo
                       ORDER
      Before the court is a report and recommendation (“R&R”) of Magistrate Judge

Carlson (Doc. 55) in which he recommends that the motion for summary judgment

filed by Defendants James M. Darby, Albert Mezzaroba, Robert H. Shoop, Jr., and

Attorney General Josh Shapiro (collectively, “the Commonwealth Defendants”)

(Doc. 26) be granted in its entirety. For the reasons explained in the accompanying

memorandum, IT IS HEREBY ORDERED as follows:

      1) The R&R is ADOPTED;

      2) The Commonwealth Defendants’ motion for summary judgment is

         GRANTED; and

      3) All claims against the Commonwealth Defendants are DISMISSED.

                                      /s/ Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      UNITED STATES DISTRICT JUDGE
Dated: March 31, 2020
